Citation Nr: 1144800	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 2007. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 


REMAND

The Veteran was afforded a VA audiological examination in March 2007 in connection with his claim.  Although the examiner provided the audiometric findings, the examiner did not comment on the functional effects of the hearing disability.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Additionally, the Veteran has presented a private audiogram and examination report from D.S., M.D., dated in January 2008.  Dr. S. indicated that the audiogram demonstrated moderately severe to severe hearing loss in the left ear requiring hearing aid for communication.  

The Veteran has testified that his hearing loss causes significant deficits in his social and occupational functioning.  

In light of these observations, and noting that the most recent VA examination to assess the current level of left ear hearing loss is over 4 1/2 years old, the Board finds that another VA examination to determine the severity of the Veteran's hearing loss and any resulting functional impairment is in order. 


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the service-connected Veteran's left ear hearing loss during the period of this claim. 

2.  The Veteran should be afforded a VA audiology examination to determine the current degree of severity of his service-connected left ear hearing loss.  The results should conform to VA regulations governing evaluation of hearing loss.  The claims folder must be made available to and reviewed by the examiner.  The examiner is specifically requested to fully describe the functional effects of the Veteran's left ear hearing loss disability on his daily activities and in an occupational setting. The rationale for any opinions expressed must also be provided. 

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


